COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Sunil Kumar Mehta and Mehta Investments, Ltd. v.
                            Mohammed Ahmed
Appellate case number:      01-20-00568-CV
Trial court case number:    2017-84654
Trial court:                295th District Court of Harris County
        On November 30, 2020, appellants, Sunil Kumar Mehta and Mehta Investments,
Ltd., filed an unopposed first motion to extend time to file appellants’ brief until after
complete record is filed. On December 3, 2020, we issued an order granting appellants’
motion to “correct the deadline” for appellants’ brief, because the appellate record is not
yet complete, and the deadline for filing appellants’ brief cannot yet be determined. See
TEX. R. APP. P. 38.6(a).
       Pursuant to our December 3, 2020 order, appellants’ brief will be due no later than
thirty days after the completion of the appellate record. See TEX. R. APP. P. 38.6(a).
Accordingly, appellants’ motion to extend time to file their brief is dismissed as moot.
       It is so ORDERED.

Judge’s signature: ______/s/ Terry Adams______
                   Acting individually  Acting for the Court

Date: __December 3, 2020___